DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Journee et al (US patent 5,339,489).
	The patent to Journee discloses the invention as is claimed.  Journee discloses a wiper device (10, fig. 1) comprising a wiper arm (12, 20) having a base end supported by a support section (drive spindle received in bore 22 of drive head 20) provided at a vehicle and a leading end portion supporting a wiper blade (not shown but disclosed, col. 4, lines 61+).  The wiper arm is configured to pivot back and forth (oscillating movement) by the drive spindle which is received into bore (22) of the drive head (20).  See column 5, lines 10+.  A drive section including an actuator (36, 38, 40) is configured to displace a leading end portion side of the wiper arm in an up and down direction with respect to a surface to be wiped irrespective of force the wiper blade receives.  Note figure 11 wherein the actuator acts to lift the wiper arm away from the surface to be wiped and figure 9 where it allows the wiper arm, and thus attached wiper blade, to be urged by tension spring (26, fig. 1) towards the surface to be wiped.  The wiper arm includes a fixed section (20) fixed to the drive spindle and a movable section (12) pivotally mounted to the fixed section about hinge shaft (generally X-X).  The movable section includes the leading end portion.  The actuator is an arm actuator and pivots the movable section about the hinge shaft with respect to the fixed section.  The actuator (at least part 38 thereof), as shown in figure 1, is located more towards the leading end portion (left side fig. 1) of the wiper arm than is the hinge shaft (X-X).
	With respect to claim 3, while Journee does not discuss a particular control section for the actuator, it appears there must inherently be one.  If there was no control section, the actuator could not function as disclosed.  A control section so provided is deemed configured to function as claimed since it is capable of controlling pressing force of the wiper arm by moving the wiper arm both towards and away from the surface being wiped.  Journee discloses such actuation of the actuator.
	With respect to claim 6, the actuator is supported by the fixed section (fig. 1).
	With respect to claim 10, the linear actuator of Journee is deemed a servo motor as far as defined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Journee et al (US patent 5,339,489) in view of Harmon et al (US patent 5,421,055).
The patent to Journee discloses all of the above recited subject matter with the exception of a sensor to detect the angular position of the wiper arm relative to the vehicle and control the actuator based on such detection.
The patent to Harmon discloses the use of a Hall sensor to detect the angular position of the drive shaft (20, fig. 2) and thus attached wiper arm (14) in order to adjust pressing force via controller (88, col. 3, lines 26+).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a angular position sensor for the drive shaft of the Journee wiper device to enable enhanced control of the pressing force as desired.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Journee et al (US patent 5,339,489) in view of Lombardi et al (EP publication 0522338)
	The patent to Journee discloses all of the above recited subject matter with the exception of the urging section being a compression coil spring.
	The publication to Lombardi discloses the use of a compression coil spring (48, fig. 2) to urge the wiper arm (12) towards a windshield.


	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a compression spring to urge the wiper arm of Journee towards the windshield instead of a tension spring, as clearly suggested by Lombardi, to eliminate the need for hook structure on the spring and as a mere art recognized equivalent biasing structure.  Use of both tension and compression springs are well known in the wiper arm.

Allowable Subject Matter

Claims 13 and 14 are allowed.
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 13 May 2022 have been fully considered but they are not fully persuasive.  Applicant argues with respect to the rejection of claims by Journee that the actuator (36) is located closer to the bore (22) than is to the articulation axis X-X such that the actuator is not located more toward the leading end portion of the wiper arm than is the hinge shaft as claimed.  Such is not persuasive.  As set forth above, the actuator can be deemed to include the components (36, 38 and 40) of Journee.  Nothing appears to prohibit such a reading.  The actuator of Journee so defined is located more towards the leading end portion of the wiper arm than is the hinge shaft.  Such can clearly be seen in figure 1, wherein the portion (38) of the actuator extends to the left of the hinge axis (X-X), closer to the leading end portion.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
11 August 2022